NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted February 11, 2009*
                                 Decided February 11, 2009

By the Court:

No. 08‐3441

IN THE MATTER OF:                                  Appeal from the United States District
   TERENCE BRUCE RICHARDS,                         Court for the Northern District of Illinois,
           Debtor‐Appellant,                       Western Division.

       v.                                          No. 08 C 50148

JAMES E. STEVENS,                                  Philip G. Reinhard,
     Trustee‐Appellee.                             Judge.

                                         O R D E R

      Terence Bruce Richards appeals from the denial of a motion to reopen his
bankruptcy case.  We affirm.

       Richards filed for bankruptcy in March 2003.  A year later, he wrote a letter to the
bankruptcy trustee stating that he and another person “conspired to defraud the creditors.” 
The trustee then filed an adversary complaint, seeking to revoke the discharge.  The
bankruptcy court granted the revocation.  Richards appealed, but the district court affirmed
the revocation. 

       Richards sought to reopen the bankruptcy case in order to dispute the merits of the
revocation. Under 11 U.S.C. § 350(b), a closed bankruptcy case may be reopened “to


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 08‐3441                                                                                   Page 2

administer assets, to accord relief to the debtor, or for other cause,” but the decision to
reopen is left to the broad discretion of the bankruptcy court.  In re Shondel, 950 F.2d 1301,
1304 (7th Cir. 1991); In re Redmond, 380 B.R. 179, 185 (Bankr. N.D. Ill. 2007).    Richards
argued there was cause for his failure to appeal the revocation and that the bankruptcy
judge and trustee conspired to discriminate against him on the basis of his sexual
orientation.  The bankruptcy judge denied the motion to reopen, noting that reopening the
bankruptcy estate would accomplish nothing when a separate judgment exists that revokes
the discharge.  The district court affirmed on the same grounds.  

       On appeal to this court, Richards renews his assertions that the discharge should not
have been revoked.  He argues that because he had no lawyer he was unaware of the
necessary steps to appeal the revocation.  He also repeats his contention that the revocation
was improperly motivated by animus based on his sexual orientation.

        The bankruptcy court did not abuse its discretion when it refused to reopen the
bankruptcy proceeding.  See In re Booth, 242 B.R. 912, 916 (B.A.P. 6th Cir. 2000); Horizon
Aviation of Va., Inc. v. Alexander (In re Horizon Aviation of Va., Inc.), 296 B.R. 380, 382 (E.D. Va.
2003).  Richards sought reopening in order to relitigate the revocation of the discharge,
which occurred in an adversary proceeding.  But an adversary proceeding is the equivalent
of a separate lawsuit that must be separately appealed, Zedan v. Habash, 529 F.3d 398, 402
(7th Cir. 2008), or reopened under Federal Rule of Civil Procedure 60(b) (applicable to
bankruptcy cases by Federal Rule of Bankruptcy Procedure 9024), In re UAL Corp., 411 F.3d
818, 821 (7th Cir. 2005).  Reopening the bankruptcy case will not allow Richards to challenge
the final judgment of the adversary proceeding, and therefore will provide him no relief. 
See In re Woodcock, 315 B.R. 487, 497 (Bankr. W.D. Mo. 2004) (noting the path to challenge a
revocation is Rule 60(b) not § 350(b)).

       Accordingly, the decision of the district court is affirmed.